In the Missouri Court of Appeals
             Eastern District
DECEMBER 22, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED102116   STATE OF MISSOURI, RES V JUAN A. SHEPARD, APP

2.   ED102137 DAREL LOTTS, APP V STATE OF MISSOURI, RES

3.   ED102177 STATE OF MISSOURI, RES V ROBERT PETTY, APP

4.   ED102186 STATE OF MISSOURI, RES V FELIPE Q. LORTHRIDGE,
     APP

5.   ED102589 JOHN MORAN, RES V ANDREA (MILES) MORAN, APP

6.   ED102876 IN THE INTEREST OF K.A.

7.   ED103064 SHIRLEY SWAN, APP V SEIICHI NODA ET AL, DFT